      Case 2:17-cr-00048-JAM Document 81 Filed 06/19/20 Page 1 of 12

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             No.    2:17-cr-00048-JAM
12                 Plaintiff,
13        v.                               ORDER GRANTING MOTION FOR
                                           COMPASSIONATE RELEASE
14   JESSE RICHARDSON,
15                 Defendant.
16

17       Before the Court is Defendant Jesse Richardson’s

18   (“Defendant”) Pro Se Emergency Motion for Compassionate Release

19   under 18 U.S.C. § 3582(c)(1)(A).         In his motion, Defendant

20   contends that his health conditions make him particularly

21   susceptible to COVID-19 complications and that the odds of

22   contracting them at FCI Terminal Island are high.          Mot. for Comp.

23   Release (“Mot.”), ECF No. 69.      Defendant filed two supplemental

24   motions.   Suppl. Mot. #1, ECF No. 71; Suppl. Mot. #2, ECF No. 72.

25   The Government Opposed Defendant’s request, ECF No 73; and

26   Defendant replied to the Government’s opposition.          ECF No. 80.

27   After careful consideration of the arguments and exhibits

28   submitted by the parties, the Court GRANTS Defendant’s motion.
                                          1
      Case 2:17-cr-00048-JAM Document 81 Filed 06/19/20 Page 2 of 12

1              I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2           On March 23, 2017, Defendant pleaded guilty to conspiracy to

3    distribute Oxycodone, in violation of 21 U.S.C. §§ 841(a)(1),

4    846.   See Plea Agreement, ECF No. 57.       After calculating

5    Defendant’s advisory guideline range and considering the United

6    States Probation Officer’s Presentence Investigation Report

7    (“PSR”), the Court imposed a low-end sentence: 72 months of

8    imprisonment followed by 36 months of supervised release.           See

9    Minutes for Judgment and Sentencing, ECF No. 65.

10          Defendant is currently serving his sentence at FCI Terminal

11   Island.   Mot., Exh. A, at 1.     He has served more than 52% of his

12   sentence (38 Months).     Mot. at 2.     Defendant is projected to be

13   released on April 18, 2021 but is eligible for home confinement

14   starting October 18, 2020.      Id., Exh. A., at 1.

15          On March 13, 2020, President Trump declared a national

16   emergency concerning the COVID-19 global outbreak.          See

17   Proclamation on Declaring a National Emergency Concerning the

18   Novel Coronavirus Disease (COVID-19) Outbreak, The White House

19   (March 13, 2020), https://www.whitehouse.gov/presidential-

20   actions/proclamation-declaring-national-emergency-concerning-
21   novel-coronavirus-disease-covid-19-outbreak/.         Because of the

22   severity posed by this pandemic, the U.S. Attorney General

23   ordered the Bureau of Prisons (BOP) to prioritize home

24   confinement when appropriate “to protect the health and safety of

25   BOP personnel and the people in [] custody.”         The Attorney

26   General, Prioritization of Home Confinement As Appropriate in
27   Response to COVID-19 Pandemic, Memorandum for Director of Bureau

28   Prisons, Office of The Attorney General (March 26, 2020),
                                          2
      Case 2:17-cr-00048-JAM Document 81 Filed 06/19/20 Page 3 of 12

1    https://www.themarshallproject.org/documents/6820452-Memorandum-

2    from-Attorney-General-to-BOP-re-Home.          Defendant therefore

3    attempted to request compassionate release with the BOP on April

4    16, 2020, stating that his hypertension, severe obesity, and pre-

5    diabetes, place him at higher risk of COVID-19 complication.

6    Mot. at 3-6.   Defendant had difficulties getting the BOP to

7    acknowledge and respond to his request; he therefore continued to

8    contact and submit requests even after the filing of this motion

9    with the Court.    Reply at 15-16.        Defendant most recently filed a

10   motion for compassionate release directly with the Warden on May

11   5, 2020.   Id. at 15.

12       Given the BOP’s lack of response, Defendant filed this

13   motion with the Court on April 28, 2020.         Mot. at 1.    At the time

14   of Defendant’s filing, over 100 inmates had contracted Covid-19

15   at his facility, two of them died.          Mot. 5.   By the time of his

16   reply, the situation had dramatically worsened—more than 70% of

17   the inmate population became infected and 8 had inmates died.

18   Reply at 2.    Defendant therefore asks the Court to consider these

19   circumstances extraordinary and compelling given his health

20   complications and convert his remaining time to “time served.”
21   Mot. at 11.

22

23                                   II.   OPINION

24       A.     Legal Standard

25       A court may generally “not modify a term of imprisonment

26   once it has been imposed.”      18 U.S.C. § 3582(c); Dillon v.
27   United States, 560 U.S. 817, 824-25(2010).            Passed in 2018, the

28   First Step Act (FSA) modified 18 U.S.C. Section 3582 to grant
                                           3
      Case 2:17-cr-00048-JAM Document 81 Filed 06/19/20 Page 4 of 12

1    federal courts such authority under certain exceptions.           18

2    U.S.C. § 3582(c)(1)(A).     To file a motion for modification with

3    the court, a Defendant must first submit a request for release

4    with the Bureau of Prisons (“BOP”).        Id.   A defendant must then

5    exhaust administrative remedies by either (1) administratively

6    appealing an adverse result or (2) waiting for 30 days to pass.

7    Id.   Only then may a Defendant, or the Director of the BOP, file

8    a motion for modification.      Id.   The court can then modify the

9    term of imprisonment after considering any relevant factors set

10   forth in Section 3553(a), and if it finds, in relevant part,

11   that “extraordinary and compelling reasons warrant such a

12   reduction.”     18 U.S.C. § 3582(c)(1)(A)(i).

13         B.   Analysis

14              1.     Exhaustion Requirement

15         As a threshold matter, a defendant must generally exhaust

16   his administrative remedies before the Court can address the

17   merits of a motion for compassionate release.          See U.S. v.

18   Kesoyan, No. 2:15-cr-00236-JAM, 2020 WL 2039028, at *2 (E.D.

19   Cal. April 28, 2020).

20         In his Motion, Defendant stated he had attempted to file a
21   request for compassionate release with the BOP on April 16,

22   2020, but the BOP had yet to reply.       Mot. at 3.    Defendant

23   further noted “there appear[ed] to be an intentional effort by

24   staff to prevent access to the administrative remedy process at

25   this time.”     Id. at 3.   In its Opposition, the Government argued

26   that Defendant had not exhausted his remedies because “the BOP
27   does not have any record” of his request.         Opp’n at 8.     The

28   Government contends the Court does not have authority to grant
                                           4
      Case 2:17-cr-00048-JAM Document 81 Filed 06/19/20 Page 5 of 12

1    relief for this reason.     Id. at 10.

2           This Court recently noted that over the past few months,

3    the BOP has—on several occasions—incorrectly represented the

4    status of inmates’ exhaustion efforts.        See U.S. v. Levario, No.

5    12-cr-00399-JAM, at *4 (E.D. Cal. June 15, 2020).          While the

6    Court is not assuming bad faith, it bears mentioning that these

7    mistakes come at a cost to defendants.        The Court therefore

8    finds the BOP’s alleged lack of records in this case not to be

9    controlling.    This is especially so given Defendant’s detailed

10   log of his multiple requests for compassionate release with the

11   BOP.   See Reply at 10.    Most importantly, Defendant has attached

12   one of his most recent requests with the BOP dated May 5, 2020.

13   See Reply, Exh. C.    Defendant has also attached a follow-up

14   request dated May 18, 2020, which a BOP staff member signed

15   stating that his May 5, 2020 request was under review.            See id.,

16   Exh. E.   More than thirty days have passed since Defendant filed

17   the May 5, 2020 request with the BOP.       The Court therefore finds

18   Defendant has satisfied Section 3582(c)’s exhaustion

19   requirement.

20              2.    Extraordinary and Compelling Circumstance
21          After a defendant has met the threshold exhaustion

22   requirement, a court may grant the motion if it finds

23   “extraordinary and compelling reasons warrant” a reduction.            18

24   U.S.C. § 3582(c)(1)(A)(i).      The reduction must be “consistent

25   with applicable policy statements issued by the Sentencing

26   Commission.”    Id.   Congress has not defined what constitutes as
27   “extraordinary and compelling” other than that “[r]ehabilitation

28   of the defendant alone” is insufficient.        28 U.S.C. § 994(t).
                                          5
      Case 2:17-cr-00048-JAM Document 81 Filed 06/19/20 Page 6 of 12

1    Instead, it has delegated that responsibility to the Sentencing

2    Commission.     Id.    Before the FSA was passed, the Commission

3    concluded “extraordinary and compelling reasons” were limited to

4    four scenarios.       U.S.S.G. § 1B1.13.   These scenarios include:

5    (A) the medical condition of the defendant, (B) the age of the

6    defendant, (C) family circumstances, and (D) a catchall

7    provision.    Id.

8        Defendant does not specify under which provision he asks

9    the Court to consider his extraordinary and compelling

10   circumstance.       However, because Defendant asks the Court to

11   consider his “health conditions” the Court will analyze his

12   circumstances under provision (A)—the medical condition of the

13   defendant.    A defendant’s medical condition may constitute an

14   “extraordinary and compelling reason” if the defendant is

15   suffering from “a serious physical or medical condition,” “a

16   serious functional or cognitive impairment,” or is “experiencing

17   deteriorating physical or mental health because of the aging

18   process,” which “substantially diminishes the ability of the

19   defendant to provide self-care within the environment of a

20   correctional facility and from which he or she is not expected
21   to recover.” See U.S.S.G § 1B1.13(1)(A) & cmt. 1.

22       As the Government notes, [t]he general threat of COVID-19 .

23   . . does not establish an “extraordinary and compelling reason

24   for release.”       Opp’n at 12.   But Defendant does not ask the

25   Court to consider his circumstances under the general threat of

26   COVID-19.    Rather, Defendant claims that his hypertension,
27   severe obesity, and pre-diabetes, coupled with the critical

28   situation at Terminal Island, constitute extraordinary
                                           6
      Case 2:17-cr-00048-JAM Document 81 Filed 06/19/20 Page 7 of 12

1    circumstances that warrant his release.           Reply at 18.    The Court

2    agrees.

3         The Government argues that although Defendant “appears” to

4    have serious, chronic health conditions he has “failed to

5    satisfy his burden and distinguish himself from many of the

6    middle-age men in BOP custody.”           Opp’n at 14.   Specifically, the

7    Government attempts to discount the severity of Defendant’s

8    hypertension, severe-obesity, and pre-diabetes.             Id. at 12-13.

9    While the Court agrees with the Government that pre-diabetes may

10   not place Defendant at high risk, this Court finds that

11   hypertension or obesity alone—regardless of age—place a

12   defendant at higher risk of COVID-19 complications.              See e.g,

13   Levario, No. 12-cr-00399-JAM, at *6 (Stating each of defendant’s

14   comorbidities alone, asthma, diabetes, hypertension, and severe

15   obesity, would increase his risk of contracting COVID-19).

16        Here, Defendant’s hypertension alone places him at

17   significant risk of complications.            See U.S. v. Sanders, No. 19-

18   cr-20288, 2020 WL 1904815, at * 4 (E.D. Mich. April 17,

19   2020)(citing several courts that “have identified hypertension

20   as an underlying medical condition that renders a prisoner
21   higher-risk, weighing against continued detention during the

22   COVID-19 pandemic.”).     In New York—the most affected state in

23   the nation until recently—hypertension was an underlying health

24   condition in close to 55% of      COVID- 19       deaths.     See Fatality

25   Tracker, NEW YORK STATE DEPARTMENT   OF   HEALTH (Last Updated: June 14, 2

26   020), https://covid19tracker.health.ny.gov/views/NYS-COVID19-
27   Tracker/NYSDOHCOVID-19Tracker-

28   Fatalities?%3Aembed=yes&%3Atoolbar=no&%3Atabs=n.
                                               7
      Case 2:17-cr-00048-JAM Document 81 Filed 06/19/20 Page 8 of 12

1         Severe obesity also places Defendant at higher risk

2    of serious health problems should he contract COVID 19.                     See Gr

3    oups at Higher Risk for Severe Illness, Corona Virus Disease

4    2019 (COVID-19), CENTERS   FOR   DISEASE CONTROL   AND   PREVENTION (Last

5    Updated May 14, 2020) https://www.cdc.gov/coronavirus/2019-

6    ncov/need-extra-precautions/groups-at-higher-risk.html#severe-

7    obesity.   And while the Government attempts to argue Defendant

8    is not severely obese because his BMI is 38, instead of 40,

9    based on his September 2019 weight, that difference is trivial.

10   Opp’n at 13.    Moreover, Defendant has indicated he weighed 304

11   pounds at his most recent chronic care visit on May, 6, 2020,

12   which would place him at a BMI of 40.              Reply at 19.     The

13   Government’s attempt to minimize the seriousness of Defendant’s

14   risk factors therefore fails.

15        As Defendant points out, the “[BOP]’s proven failure to

16   mitigate the spread of COVID-19 within Terminal Island,” makes

17   his situation even more dire.         Reply at 18.         At the time

18   Defendant filed his initial motion, roughly 100 inmates were

19   infected with COVID-19.     Mot. at 5.       Just a week later,

20   Defendant supplemented his motion because the count had
21   skyrocketed to over 620 inmates and 5 deaths.                See Suppl. Mot.

22   #1, at 1; see also Suppl. Mot. #2, at 2.              Indeed, the situation

23   at Terminal Island worsened so dramatically that the ACLU filed

24   a class action lawsuit against the Warden.                Reply at 14-15.     The

25   court overseeing the suit noted 9 prisoners have died at

26   Terminal Island and nearly 67% have been infected.                 See Wilson
27   v. Ponce, No. CV 20-4451-MWF, 2020 WL 3053375, at *2 (C.D. Cal.

28   Jan 8, 2020).
                                             8
      Case 2:17-cr-00048-JAM Document 81 Filed 06/19/20 Page 9 of 12

1         Defendant has for now somehow defied the odds of infection,

2    testing negative as of May 5, 2020.          See Suppl. Mot #2, at 2.

3    But although Terminal Island is no longer at its peak of

4    infections, there are still eight active cases.          COVID-19

5    Coronavirus, FEDERAL BUREAU   OF   PRISONS (Last Updated June 15, 2020),

6    https://www.bop.gov/coronavirus/.           In Wilson, the court noted

7    that “regardless of the recovery statistics reported by the BOP,

8    it appears that prisoners still face significant risk at

9    Terminal Island.”    2020 WL 3053375, at *2.        Indeed, given the

10   magnitude with which the BOP failed to curtail the spread of the

11   virus at Terminal Island, this Court is anything but confident

12   that Defendant will continue to be as fortunate.           See U.S. v.

13   Sewell, No. 2:05-cr-00554-TLN, at *4 (E.D. Cal. June 5,

14   2020)(finding defendant was still at “great particularized risk”

15   with only 15 active cases, because his facility had one of the

16   worst outbreaks in the nation).

17        Thus, the COVID-19 conditions at Terminal Island, coupled

18   with Defendant’s medical conditions which “render [him] uniquely

19   vulnerable to serious illness if he contracts COVID-19,

20   substantially diminish his ability to provide self-care within
21   the environment of a correctional facility.”          U.S. v. Sarkisyan,

22   No. 15-cr-00234-CRB-15, 2020 WL 2542032, at * 2 (N.D. Cal. May

23   19, 2020)(internal citations omitted)(granting motion where

24   defendant’s medical conditions included: hypertension, chronic

25   kidney disease, and obesity).

26              3.   Danger to the Community
27        The Government argues that even if Defendant’s circumstance

28   is extraordinary and compelling, he is ineligible for
                                             9
      Case 2:17-cr-00048-JAM Document 81 Filed 06/19/20 Page 10 of 12

1    compassionate release because he is a continuing danger to the

2    community.   U.S.S.G. § 1B1.13(2) (requiring courts to determine

3    that a defendant is not “a danger to the safety of any other

4    person or to the community”).       Specifically, the Government

5    argues Defendant is dangerous because he is a “prolific drug

6    dealer” that committed additional crimes on six occasions “while

7    on parole or supervision.”      Opp’n at 14-15.

8          But Defendant’s crime was not violent, and his prison

9    disciplinary record is clean.       Reply at 19-20.     While the

10   Government argues “purported rehabilitation does not satisfy

11   this burden,” opp’n at 15, it does “weigh in favor of finding

12   Defendant is no longer a threat to the community.”          See Sewell,

13   No. 2:05-cr-00554-TLN, at *5 (finding lack of prison

14   disciplinary record weighed in favor of determination that

15   defendant, convicted of a drug crime with previous parole

16   violations, was no longer a threat to the community).              Moreover,

17   Defendant is scheduled to be released into the community on home

18   confinement in approximately four months, which is a significant

19   indication that he is not a danger to the community.           Reply at

20   20.
21              4.    Sentencing 3553(a)Factors

22         Lastly, in deciding whether compassionate release is

23   warranted, the Court must also consider the relevant factors set

24   forth in 18 U.S.C.A. Section 3553.        18 U.S.C. § 3582(c)(1)(A)(i).

25   The Government argues these factors weigh against granting

26   Defendant’s motion because: he is a “prolific drug dealer,” the
27   BOP has not proven it is unable to manage his health conditions,

28   and “defendant’s health conditions do not appear dire.”             Opp’n at
                                          10
      Case 2:17-cr-00048-JAM Document 81 Filed 06/19/20 Page 11 of 12

1    16.   The Court has already refuted each of these points—but

2    reiterates its findings.      First, as noted, Defendant committed a

3    non-violent crime and is expected to be released in approximately

4    four months.    Second, the Court finds the conditions at Terminal

5    Island are such that it is not confident Defendant can be

6    adequately cared for if he contracted the virus.          Finally,

7    Defendant’s hypertension and severe obesity would place him at

8    significantly higher risk of COVID-19 complications.

9          Congress has entrusted the courts with imposing sentences

10   “sufficient but not greater than necessary.”         18 U.S.C.

11   § 3553(a).    One of the sentencing factors the Court must also

12   consider, is the “need for the sentence imposed . . . to provide

13   the defendant with . . . medical care . . .         in the most

14   effective manner.”     18 U.S.C. § 3553(a)(2)(D).       As emphasized

15   above, Terminal Island has not demonstrated that it is equipped

16   to do that.    See U.S. v. Robinson, No. 18-cr-00597-RS-1, 2020 WL

17   1982872, at *3 (N.D. Cal., April 27, 2020) (finding defendant is

18   “unlikely []to get the medical care he needs at FCI Lompoc in the

19   midst of the pandemic”, where over 90% of inmates contracted

20   COVID-19).    Keeping Defendant at Terminal Island is therefore not
21   the “most effective manner” of mitigating the serious risks he

22   faces during this pandemic.      Such an outcome “would so greatly

23   exceed just punishment of his offence that the Court cannot

24   tolerate the risk.”     Id. (internal citations omitted).

25

26                                    III. ORDER
27         For the reasons set forth above, the Court GRANTS

28   Defendant’s Motion for Compassionate Release.         Accordingly, the
                                          11
      Case 2:17-cr-00048-JAM Document 81 Filed 06/19/20 Page 12 of 12

1    Court modifies Defendant’s sentence of imprisonment to time

2    served followed by 36 months of supervised release imposed in the

3    previous sentence.

4         Defendant agrees to the Government’s request and the Court

5    orders Defendant to complete a 14-day quarantine period and

6    obtain medical clearance before he is released. Afterwards,

7    Defendant shall be released to the “Good Cause Sacramento”

8    Outreach program. The Court expects the full cooperation of the

9    BOP in carrying out these release conditions in a timely manner.

10

11        IT IS SO ORDERED.

12   Dated:   June 19, 2020

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          12
